DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Election/Restrictions
Newly submitted claims 29-46 are directed to an invention that is independent or distinct from the invention claimed after Applicant’s optional cancellation of claims 21-26, dated January 9, 2012.
Since Applicant has received an action on the merits for the invention left after the optional cancellation of the claims, this invention has been constructively elected for prosecution on the merits.  See MPEP 818.02(c).  Accordingly, claims 29-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
The difference between the present rejection and the rejection of the final Office action mailed December 14, 2021 is that Clemow et al. U.S. publication 2006/0155380 A1 (“Clemow”) is not applied in the present rejection because the presently pending and examined claims (limited to claims 47 and 48 after restriction) are broader than the claims examined in said final rejection mailed December 14, 2021.  The presently pending claims fail to positively require the separate medial and lateral condyles forming the device. If such limitations were positively required by the claims then the Clemow reference would be applied for the same reasons described in the final Office action mailed December 14, 2021.
Nonetheless, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Applicant fails to particularly point out any supposed errors with respect to the non-statutory double patenting rejections. The non-statutory double patenting rejections are maintained. 


Claim Objections
Claims 47 and 48 are objected to because of the following informalities:  the first line of the claims contain grammatical error.  For example, claims 47 and 48 recites, “… the method according to claim 29 or 38 [respectively] implantation in a knee joint of a human patient”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) and further in view of Lamborne et al. U.S. publication no. 2008/0177306 A1.
Regarding claims 46 and 47, McDowell discloses a medical device (in the embodiment depicted in figures 5 and 6) fully capable of being implanted according to the method of claims 29 or 38 in a knee joint of a human patient, the medical device comprising: a first seamless part (shield 32 covering right condyle of femoral bone- figures 5 and 6) adapted to be placed at a right portion of a distal portion of a femoral bone, the first seamless part (shield 32 covering right condyle of femoral bone- figures 5 and 6) and a second seamless part (shield 32 covering left condyle of femoral bone- figures 5 and 6) adapted to be placed at a left portion of the distal portion of the femoral bone, each of the first and second seamless parts having a curved outer surface extending along a respective first or second frontal to dorsal curved length axis extending along a functional movement of the knee joint (e.g., figure 5), and wherein said first and second seamless parts each comprises an inner surface having a clasping portion adapted to clasp the distal portion of the femoral bone (e.g., figures 4-6), the clasping portion (i.e., proximal most portion of the trough) being arranged at a distance to the condyle center axis, that is smaller than a largest distance from the inner surface of the first or second seamless part to the condyle center axis, respectively (e.g., figures 4-6), such that the first and second seamless parts is each fixated distally in a direction of a length axis of the femoral bone (figure 5), and wherein the medical device includes first and second fixation elements (38-- wherein frontal and dorsal pins 38 or the like form each of the respective first and second portions, depending on if they aid in retaining the first or second seamless part), wherein the fasteners (38) extend between the clasping portions of the first and second seamless parts, respectively, so as to keep the clasping portions clasped around the femur bone (figure 5), when mounted in the knee joint. 
McDowell expressly suggests the use of any suitable fasteners (38 or the like) (e.g., see at least col. 4, lines 52-65).  However, McDowell is silent regarding the specific configuration wherein the fasteners are continuous extending through fixation elements selected from a group consisting of a wire, band and cord substantially as claimed.
In the same field of endeavor, namely a medical device for implantation in a knee joint of a human patient, Aram teaches continuous extending- through fixation element (302 or 534) useable in retention of knee prosthetic devices to a femoral bone, wherein the extending- through fixation element (302 or 534) extends continuously from a frontal portion of the medical device positioned at a frontal part of a femoral bone (e.g., figures 44 and 77), when implanted, and extending continuously through the femoral bone and continues extending into a rear portion of the medical device, positioned on a rear part of the femoral bone, when implanted, to fixate the femoral prosthetic element to the distal portion of the femoral bone, when mounted in the knee joint (e.g., see at least figures 43, 44 and 77).
Moreover, in the same field of endeavor, namely medical device for bone repair, Lamborne teaches implant to bone retention members may include one or more, screws, wires, bands, cords as obvious matters of design choice (e.g., paragraph [0084], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of McDowell such that the first and second seamless parts each comprises a continuous extending-through fixation element, as taught by Aram, and positioned extending from the clasping portion of each of the first and second seamless parts [location of fixation part in McDowell], as a functional equivalent to a pin or the like and, which through going fixation element may be selected as a known art-recognized functional equivalent [MPEP 2144.06] selected from the group consisting of a screw, wire, cord or band, as taught and/or suggested by Lamborne in order to use a known fastener that may be easier to install during surgery, will enhance bone fixation and ensure the medical device will not loosen from the patient’s bone over time and/or may be selected and applied in order to hold together fractured portion of a distal end of the femoral bone for a specific patient application or surgical need with predictable results and a reasonable expectation of success.
Thus, in the invention of McDowell in view of Aram and further in view of Lamborne, as applied above, the prosthesis that is derived from the combined prior art references includes first and second continuous extending-through fixation elements that are one of a wire, band and cord extending between the clasping portions of the first and second seamless part, respectively, so as to keep the clasping portions clasped around the femur bone, when mounted in the knee joint for at least the reasons described in the above applied rejection, the rejection in the final Office action mailed December 14, 2021 and in the remarks section in this and previous office actions.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774